Citation Nr: 0420974	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  01-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for hemorrhoids prior to April 22, 2003.

2.  Entitlement to a disability evaluation in excess of 20 
percent for hemorrhoids beginning on April 22, 2003.

3.  Entitlement to service connection for a skin disorder of 
the feet.

4.  Entitlement to service connection for residuals of a 
removal of a growth on the ribcage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

A hearing was held before a Hearing Officer at the Regional 
Office in June 2001.  A transcript of the hearing testimony 
has been associated with the claims file.

The case was previously before the Board in August 2001, when 
it was remanded for further development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.

The issue of entitlement to service connection for a skin 
disorder of the feet is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 22, 2003, the veteran's hemorrhoids were 
not large or thrombotic, with excessive redundant tissue, nor 
were they productive of persistent bleeding and secondary 
anemia, or accompanied by fissures.

2.  Beginning on April 22, 2003, the veteran's hemorrhoids 
have been characterized by persistent bleeding, with 
secondary anemia.

3.  The veteran's hemorrhoids do not present an exceptional 
or unusual disability picture such as to render impractical 
the application of the regular schedular standards.

4.  The veteran does not currently have any residuals of the 
removal of a growth of the ribcage, nor was such a growth 
shown in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
hemorrhoids prior to April 22, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 7336 (2003).

2.  The schedular criteria for an evaluation in excess of 20 
percent for hemorrhoids beginning on April 22, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 7336 (2003).

3.  Residuals of a growth on the ribcage were not incurred in 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in July 2003; the rating decisions of November 2000, 
February 2001, and March 2004; the statements of the case 
dated in February 2001 and May 2001; and the supplemental 
statement of the case dated in March 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently revisited the notice requirements 
imposed upon VA by the VCAA.  See Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  
The Court addressed both the timing and content of these 
notice requirements.  Id. at *17-23.  The Court held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  Id. at *21.  This was 
clearly not done in this case.  While the Court did not 
address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, after the VCAA notice 
was given to the appellant the issue on appeal was re-
adjudicated and a supplemental statement of the case was 
issued in December 2003.  The notice was provided by the AOJ 
and the case was re-adjudicated prior to the transfer and 
certification of the appellant's case to the Board, and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant was provided an 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
*22.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).  Id.  

Here, because each of the content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded two VA medical 
examinations pertinent to his claims, and that the available 
medical evidence is sufficient for an adequate determination.  
Further, the RO has obtained all private and VA medical 
records identified by the veteran.  VA opinions have been 
obtained.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  


I.	Hemorrhoids.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
rating can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2001).  In this case, staged ratings are appropriate due to 
evidence of the apparent deterioration of the veteran's 
hemorrhoids over the course of the appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 10 percent rating will be assigned for hemorrhoids which 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Prior to April 22, 2003.  During service, the veteran was 
seen for hemorrhoids in August 1967.  In 1968, rectal skin 
tags and tenderness were noted, and stool softeners, 
suppositories and Sitz bath were prescribed.  An examination 
conducted at the time of military discharge showed no active 
hemorrhoids.

At the time of a December 2000 VA examination, the veteran 
reported that he had had itching and pain associated with his 
hemorrhoids since 1968.  He reported that he was unable to 
wipe with tissue, but rather, had to sponge with tissue due 
to problems with irritation.  The veteran indicated that he 
had not received any treatment for his hemorrhoids.  Rectal 
examination did not reveal any evidence of fissures, fecal 
leakage, or hemorrhoids.  Additionally, palpation of the 
rectal wall and prostate was normal.  However, anal tags were 
noted.  Clinical diagnosis was of hemorrhoids, not active.  
The examiner further indicated that the veteran's 
gastrointestinal condition was not a cause of significant 
malnutrition or anemia.  

In August 2000, the veteran submitted a claim for entitlement 
to service connection for hemorrhoids.  A February 2001 
rating decision granted service connection for this disorder, 
and granted a noncompensable evaluation, effective August 7, 
2000.

Private treatment records, dated in August 2002, reflect that 
the veteran presented with a history of bright red rectal 
bleeding and a history of spotting on toilet tissue and 
stool.  On examination, he had no anal fullness.  Perianal 
pain with bowel movement, as well as perianal irritation were 
noted.  Bowel sounds were within normal limits, and no 
tenderness, organomegaly, masses or hernia were found.  
External hemorrhoids were noted at one and two o'clock.  They 
were not thrombosed.  Diagnosis was of hemorrhoids.

The Board finds that the degree of disability associated with 
the veteran's hemorrhoids prior to April 22, 2003, does not 
comport with the rating criteria for a compensable evaluation 
under Diagnostic Code 7336.  Notably, while the evidence 
cumulatively establishes the presence of hemorrhoids, there 
is no evidence that they were large or thrombotic, with 
excessive redundant tissue, as required for a 10 percent 
evaluation.  On the contrary, private treatment records dated 
in August 2002 specifically note that the veteran's 
hemorrhoids were not thrombosed.  Additionally, none of the 
medical evidence of record contains any objective findings of 
secondary anemia or fissures, as required for a 20 percent 
evaluation under Diagnostic Code 7336.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning on April 22, 2003.  The veteran was afforded 
another VA examination on April 22, 2003, at which time he 
complained of occasional bleeding through the rectum, which 
he claimed was extensive.  He also stated that his 
hemorrhoids were constant, and accompanied by itching of his 
anus.  He reported that he had not lost any time from work 
due to his hemorrhoids, however.  An abdominal examination 
was essentially normal, and a rectal examination showed that 
the veteran had both internal and external hemorrhoids which 
were not reducible.  There was no evidence of bleeding or 
thrombosis, or of frequent recurrence.  There was redundant 
tissue, however.  The examiner noted that the veteran's 
gastrointestinal condition had caused some anemia, but there 
was no malnutrition.  The veteran's anemia was more likely 
than not iron deficiency from chronic blood loss.

In sum, the symptomatology associated with the veteran's 
hemorrhoids beginning on April 22, 2003, most nearly 
approximates the criteria for a 20 percent evaluation.  With 
the benefit of the doubt resolved in the veteran's favor, his 
hemorrhoids are characterized by persistent bleeding and 
secondary anemia; as such, a 20 percent rating is warranted 
under the applicable rating criteria, Diagnostic Code 7336.  
In this regard, the Board notes that the veteran is in 
receipt of the highest possible schedular evaluation during 
this period.

To obtain a higher evaluation, the evidence must demonstrate 
that the symptoms and impairment associated with his 
hemorrhoids present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, such that the case should be referred to the 
Director of the Compensation Service for consideration of 
applying an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  The medical evidence does not show 
that he requires frequent hospitalization to treat his 
hemorrhoids or that the hemorrhoids result in marked 
interference with employment.  In fact, the veteran reported 
that he has not lost any time from work as a result of his 
hemorrhoids.

The Board does not doubt that the veteran's hemorrhoids cause 
impairment.  However, such impairment is contemplated in the 
disability ratings which have been assigned.  Loss of 
industrial capacity is the principle factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In short, the veteran's service-connected hemorrhoids do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, an extraschedular evaluation is not warranted.

II.	Residuals of a growth on the ribcage.

VA law and regulations provide that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In this case, the veteran's service medical records are 
negative for any evidence of removal of a growth on the 
ribcage.  The veteran's May 1969 discharge examination 
reflects that the veteran did not report any growth of the 
ribcage, nor was one noted by the examiner.  

Many years following separation from service, the veteran was 
afforded a VA examination in December 2000, at which time he 
reported a history of a growth on the left side of the 
ribcage.  However, on physical examination, the examiner 
found no relevant pathology to render a diagnosis.  

The veteran was afforded another VA examination in April 
2003, also at which time no pathology was noted.

The veteran contends that he currently suffers from residuals 
of the removal of a growth on the ribcage, which was incurred 
during military service.  As noted above, the veteran's 
service medical records reflect that the veteran was not 
treated for such disorder, nor did he make any relevant 
complaints.  Moreover, there is no evidence of treatment for 
residuals of a growth on the ribcage following service.  The 
Board finds that the lack of evidence of treatment following 
service weighs against the veteran's claim.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999).

Accordingly, based on the entire record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for residuals of removal 
of a growth on the ribcage.

The veteran has asserted that his disorder began in service.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render a medical opinion, his lay statements are of little 
probative value and cannot serve as a basis for granting 
service connection for residuals of a growth of the ribcage.  
See Heuser v. Brown, 7 Vet. App. 379, 384 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for service connection for this 
disorder.


ORDER

Entitlement to a compensable disability evaluation percent 
for hemorrhoids prior to April 22, 2003, is denied.

Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids beginning on April 22, 2003, is denied.

Entitlement to service connection for residuals of a removal 
of a growth on the ribcage is denied.


REMAND

The Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The result 
is that the RO must review new evidence associated with the 
claims file and adjudicate the claim considering that 
evidence, as well as evidence previously of record.  In this 
case, May 2004 treatment records from M. C. Laur, DPM, have 
recently been associated with the claims folder without a 
waiver, and have not yet been considered by the RO.  The 
records reflect that the veteran was seen for complaints of 
itching of the feet and that bilateral onychomycosis and 
tinea pedis were the assessment.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The RO should re-adjudicate the 
veteran's claim for service 
connection for a skin disorder of 
the feet, in light of the evidence 
added to the record since the last 
Supplemental Statement of the Case 
(SSOC).  If the benefit sought on 
appeal remains denied, the veteran 
and his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



